Me. Justice HeekÁNdez,
after making the above statement of facts, delivered the opinion of the court, as follows:
The findings of fact and conclusions of law contained in the judgment appealed from, are accepted.
According to article 1562 of the Law of Civil Procedure, among other persons, all those legally entitled to the possession of an estate, as owners, shall be considered legal parties to'institute an action of unlawful detainer, and according to article 1563 of said law, an action of unlawful detainer may be instituted against the persons mentioned under paragraphs 1 and -2 thereof as also against any other person enjoying the estate, whether rural or urban, without paying *89rent therefor, provided one month’s notice to vacate has been served upon him.
Inasmuch as the estate in question is recorded in the Registry of Property in favor of Rafael Cobián Romeu, his title thereto and civil possession thereof invest him with the capacity required by article 1562 of aforesaid Law of Civil Procedure, to prosecute the action of unlawful detainer instituted by him against Macario Rivera Morales, and the latter, having been required one month before the institution of the action, to vacate said property, is enjoying or holding it as a tenant at sufferance, without paying rent therefor since January 12, 1901, when Cobián Romeu acquired an irrevocable title to the possession thereof by virtue of the expiration of the term of the contract with the right of redemption, pursuant to article 1509 of the old Civil Code, the claim made by defendant that he possesses the farm in the capacity of an usufructuary, not being tenable, since said title extinguished on the date when the contract with right of redemption expired, according to the provision of article 513 of the same Code.
The action of unlawful detainer being based upon the alleged fact that appellant holds the property as usufruc-tuary or tenant at sufferance, this question may be considered and decided in this suit, taking into account the evidence introduced without the necessity of a decision being made in another action as to whether Cobián Romeu acquired irrevocably and completely the ownership of the farm that had been sold to him by Rivera Morales.
According to section 63 of General Order No. 118, series of 1899, costs shall be imposed upon the litigant who loses his case on all points.
In view of the legal authorities cited hereinbefore we adjudge that we should affirm, and do affirm, the judgment appealed from, as rendered by the District Court of San Juan on November 28, 1902, the costs of this appeal being also'taxed against the appellant, Macario Rivera Morales. *91The record is ordered to be returned, and this decision communicated to the aforesaid court for compliance therewith.
Chief Justice Quiñones and Justices Figueras and Mac Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.